Title: From Thomas Jefferson to Mary Jefferson Eppes, 14 December 1801
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Washington Dec. 14. 1801.
          
          I recieved in due time yours & mr Eppes’s letters of Nov. 6. and his of Nov. 26. this last informed me you would stay at Eppington 2. or 3. weeks. having had occasion to write during that time to mr F. Eppes, without knowing at the moment that you were there, you would of course know I was well. this with the unceasing press of business has prevented my writing to you. presuming this will still find you at Eppington, I direct it to Colesville. mr Eppes’s letter having informed me that little Francis was still in the height of his whooping cough, & that you had had a sore breast, I am very anxious to hear from you. the family at Edgehill have got out of all danger. Ellen & Cornelia have been in the most imminent danger. I hear of no death at Monticello except old Tom Shackleford. my stonemasons have done scarcely anything there.  Congress is just setting in on business. we have a very commanding majority in the house of Representatives, and a safe majority in the Senate. I believe therefore all things will go on smoothly, except a little ill-temper to be expected from the minority, who are bitterly mortified.—I hope there is a letter on the road informing me how you all are. I percieve that it will be merely accidental when I can steal a moment to write to you. however that is of no consequence; my health being always so firm as to leave you without doubt on that subject, but it is not so with yourself & little one. I shall not be easy therefore if either yourself or mr Eppes do not once a week or fortnight write the three words ‘all are well.’ that you may be so now, & so continue is the subject of my perpetual anxiety, as my affections are constantly brooding over you. heaven bless you my dear daughter. present me affectionately to mr Eppes & my friends at Eppington if you are there.
          
            P.S. after signing my name, I was called to recieve Doctr. Walker who delivers me a letter from mr Eppes informing me of your state on the 7th. inst. which is not calculated to remove all anxiety.
          
        